By the Court :
The judgment of the district court must be reversed and judgment entered for the plaintiff, upon the agreed statement of facts, on the authority of Merrick v. Boury & Sons, 4 Ohio St. Rep. 60.
To authorize the finding and judgment of the district court, the testimony should have shown, affirmatively and clearly, that when the note was given and received, it was agreed between the parties to that transaction, that it was in satisfaction of the firm debt.
We are of opinion that the testimony fails to show such agreement.
Judgment reversed and judgment for the plaintiff.